DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 11-19) in the reply filed on 8/31/2022 is acknowledged.  Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 12-19 are objected to because of the following informalities:  Each of the preambles of claims 12-19 begin with the phrase “the balloon cylindrical member” or “the balloon”.  These preambles should recite the same preamble as claim 11 for clarity and consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 11-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11, at line 2, recites in part the outer sheath “inserted into” the patient’s esophageal tract.  This implies the tract is positively recited by the claim.  Examiner suggests amending this limitation to read the outer sheath is “configured to be inserted into” the patient’s esophageal tract, or other similar language to make clear the limitation is intended to be functional in nature.
Claims 12-19 are also rejected because they depend from claim 11.
Claim 13, at line 3, recites in part the distal end of the member “aligning with” the antrum of the patient’s stomach.  This implies the antrum is positively recited by the claim.  Examiner suggests amending this limitation to read distal end of the member “configured to align with” the antrum of the patient’s stomach, or other similar language to make clear the limitation is intended to be functional in nature.
Claim 14 is also rejected because it depends from claim 13.
Claim 15, at lines 2-3, recites in part the inflation tube “runs out of the patient”.  This implies the patient is positively recited by the claim.  Examiner suggests amending this limitation to read the inflation tube is “configured to run out of the patient”, or other similar language to make clear the limitation is intended to be functional in nature.
Claims 16 and 17 are also rejected because they depend from claim 15.
Claim 18, at line 4, recites in part the hollow tube “runs out of the patient”.  This implies the patient is positively recited by the claim.  Examiner suggests amending this limitation to read the hollow tube is “configured to run out of the patient”, or other similar language to make clear the limitation is intended to be functional in nature.
Claim 19 is also rejected because it depends from claim 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the patient’s esophageal tract" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-19 are also rejected because they depend from claim 11.
Claim 12 recites the limitation "the length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 are also rejected because they depend from claim 12.
Claim 13 recites the limitation "the distal end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is also rejected because it depends from claim 13.
Claim 14 recites the limitation "the member" in line 2 (in two instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the balloon" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the patient" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 are also rejected because they depend from claim 15.
Claim 16 recites the limitation "the proximal 8 to 12 centimeters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "balloon" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the remaining 3 to 7 centimeter distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the balloon" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “an inflation pump” in lines 1-2.  Claim 17 depends from claim 15 which also recites an inflation pump in line 3.  It is unclear if the pump in claim 17 is the same as the previously recited pump, or if it is an additional pump.  For examination purposes, the pumps recited in claims 15 and 17 will be considered the same singular pump.
Claim 18 recites the limitation "the balloon" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the balloon" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “a plurality of channels” in lines 1-2 and “one channel” in line 2.  It is unclear if these channels are the same ones recited in claim 11, from which claim 18 depends, or if they are additional channels.  For examination purposes, the channels of claim 18 will be considered the same channels recited in claim 11.
Claim 19 is also rejected because it depends from claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopalan et al. (2018/0193590).  
Regarding claim 11, Rajagopalan et al. disclose a gastric reduction surgery assistance apparatus (see at least figures 4A and 14 and paragraphs [0411] and [0412]; Examiner notes the “gastric reduction surgery” limitation is merely a statement of intended use and does not impose and particular structural limitations on the claim beyond those that appear in the body of the claim) comprising: an outer sheath (50a; see figure 4A) capable of being inserted into the patient's esophageal tract; and an inflatable and deflatable balloon cylindrical member (130) capable of being deployed and retracted from said outer sheath comprising hollow channels (space 146 opens to openings 139; see paragraph [0157] that recites structures 139 can be openings) opening on the exterior surface of the balloon and converging to one channel (111a) within the balloon (see figure 14).
Regarding claim 15, the balloon is inflated and deflated by an inflation tube (110) running from the balloon cylindrical member through the outer sheath and out of the patient where inflation and deflation are controlled by an inflation pump (console 200; see paragraphs [0411] and [0412] and figure 14).
Regarding claim 17, the balloon is inflated by an inflation pump (console 200) using a gas or a liquid (see paragraphs [0411] and [0412] and figure 14).
Regarding claim 18, the balloon comprises a plurality of hollow channels (space 146 opens to openings 139; see paragraph [0157] that recites structures 139 can be openings) opening on the exterior of the balloon and converging to one channel (111a) within the outer sheath with that one channel continuing as a hollow tube (110) running through the outer sheath and out of the patient where a negative pressure may be applied and controlled by a suction pump (Examiner notes the negative pressure and suction pump are not positively recited, and therefore suction is capable of being applied through channel 111a).
Regarding claim 19, the hollow channels increase in diameter as the balloon inflates (since inner balloon 136b inflates thereby increasing in diameter, the channels at 146 and 139 have a larger diameter because they surround inner balloon 136b), facilitating more efficient pressure transfer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (2018/0193590).  
Regarding claim 12, Rajagopalan et al. disclose the apparatus substantially as described above with respect to claim 11, but fail to disclose the claimed member length.  However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the member to fall within the claimed dimensional range.
Regarding claim 16, Rajagopalan et al. disclose the apparatus substantially as described above with respect to claim 15, and further disclose the balloon is bell shaped (larger at the cylindrical portion than at the proximal tapered portion), but fail to disclose the specific dimensions of the balloon.  However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the balloon to fall within the claimed dimensional ranges.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (2018/0193590) as applied to claim 12 above, and further in view of O’Dea (2012/0277525).  
Regarding claim 13, Rajagopalan et al. disclose the apparatus substantially as described above with respect to claim 12, but fail to disclose the distal end of the member is angled when inflated to align with the antrum of the patient’s stomach.  Attention is drawn to O’Dea, who teach it is known to angle a balloon (see figure 9) to align with the antrum (32) of a patient’s stomach to enable the balloon to reach that location.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have angled the balloon of Rajagopalan et al. in the manner taught by O’Dea to obtain the same advantage of allowing the balloon to be used to treat that location.
Additionally, with regard to claim 13, the teachings of O’Dea are silent about the specific angle and thus fail to disclose the claimed 130 to 140 degree range.  Examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, O’Dea teaches the general conditions of the claim (that an angle exists for the same purpose as claimed), and therefore Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have angled the balloon of Rajagopalan et al. as modified by the teachings of O’Dea to obtain the claimed range.
Regarding claim 14, Rajagopalan et al. as modified by the teachings of O’Dea disclose the apparatus substantially as described above with respect to claim 13, but fail to disclose the claimed member distal end length.  However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the member distal end to fall within the claimed dimensional range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771